Citation Nr: 0213838	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The veteran had active service from April 1964 to August 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for the 
veteran's PTSD and assigned a 30 percent disability rating, 
effective April 10, 2000.  The veteran has been assigned a 
disability evaluation of 100 percent (on two occasions) 
because of hospitalization and treatment for his PTSD.  An 
August 2001 rating decision indicated that prior rating 
decisions had been clearly and unmistakably erroneous in the 
assignment of disability evaluations for the veteran's PTSD, 
and stated that the correct dates and evaluations were as 
follows: 100 percent from April 5, 2000 to April 30, 2000; 50 
percent from May 1, 2000 to February 11, 2001; 100 percent 
from February 12, 2001 to April 30, 2001; and 50 percent from 
May 1, 2001 to the present.  The veteran feels that 
symptomatology associated with his PTSD currently warrants a 
rating in excess of 50 percent.


FINDING OF FACT

Symptomatology attributable to the veteran's PTSD is 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to flattened 
affect, circumstantial, circumlocutory or stereotyped speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and long 
term memory, impaired judgment, impaired abstract thinking, 
and disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions and correspondence provided 
to the veteran in this case have notified the veteran of all 
regulations pertinent to increased rating claims, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  Further, the Board notes 
that the claims file contains relevant service and medical 
records, including VA examinations that addressed the 
severity of his PTSD.

The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  Further, the Board notes that by 
virtue of an April 2000 letter and discussions held during 
the February 2002 Board hearing, the veteran was notified of 
the evidence he could submit and the evidence that the VA 
would obtain in this case.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board here notes that the veteran's representative has 
requested (at the February 2002 Board hearing) that the 
veteran undergo another VA psychiatric examination if his 
request for a rating in excess of 50 percent is not granted.  
While the VCAA and the duty to assist include the right to an 
examination, the Board notes that the veteran underwent such 
examinations in October 2000 and July 2001.  Further, records 
from the veteran's inpatient treatment (February-April 2000) 
and assessment (February 2001 to April 2001) for PTSD are 
also of record.  The Board finds that the evidence of record, 
including the July 2001 VA examination report, is 
comprehensive enough and of sufficient detail to allow for 
equitable evaluation of the veteran's PTSD.  As such, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran and that no further action is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his service-connected disability, the 
severity of the veteran's disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran has been assigned a 50 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  Under 
Diagnostic Code 9411, a rating of 50 percent is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 70 percent is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse 


control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.

When considering the VA examinations of record, numerous 
treatment records, and the February 2002 Board hearing 
testimony, the Board does not find evidence that the veteran 
currently experiences suicidal ideation, obsessional rituals, 
illogical, obscure or irrelevant speech, near continuous 
panic or depression affecting his ability to act 
independently or appropriately, impaired impulse control, or 
neglect of personal appearance and hygiene.  In fact, 
findings from the July 2001 VA examination more closely 
approximate the criteria for a 50 percent rating then the 
higher 70 percent.  Examination of the veteran has revealed 
objective findings such as coherent and relevant speech and 
good memory; no formal thought disorder or cognitive 
impairment has been assessed.  During his hospitalization in 
2001, he was described as alert, cooperative, and pleasant.  
He denied suicidal or homicidal ideation.  He identified 
anger and isolation as problems he wished to work on during 
his rehab program.  The Board acknowledges that VA 
examinations have revealed problems with anger, moodiness and 
being anxious, and the veteran has complained of sleep 
problems and nightmares.  However, these manifestations are 
contemplated under the current 50 percent rating and are not 
of such severity as to approach the level of symptomatology 
expected to support a higher disability rating.

While the veteran was assigned a GAF of 40 in conjunction 
with his February-April 2001 VA PTSD assessment and 
treatment, the Board notes that the veteran's GAF score on 
the October 2000 and July 2001 VA psychiatric examinations 
was 50.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 41-50 score indicates 
"serious symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  A 51-60 score 
indicates "moderate 


symptoms . . . OR any moderate difficulty in social, 
occupational, or school functioning . . . ."

Although a GAF of 50 tends to show serious symptoms, the 
Board notes that a GAF score is not determinative by itself.  
In this regard, as for any difficulty in establishing and 
maintaining social relationships that the GAF score may 
represent, the Board notes that although his relationship 
with his wife has been difficult, the fact remains that he 
has been able to maintain a marriage of approximately 8 years 
duration.  Although the veteran testified at the February 
2000 Board hearing about his social isolation, it does appear 
that he has meaningful contact with his step-daughter, and 
the veteran has participated in group psychotherapy.  As for 
occupational impairment, the Board also notes that the 
February-April 2000 VA discharge summary indicates that the 
veteran stated he was "disabled' because of his degenerative 
disk and joint disease.  At his October 2000 VA psychiatric 
examination, the veteran remarked that he stopped working in 
1996 because of degenerative joint disease.  At his February-
April 2001 PTSD assessment and treatment, the veteran 
indicated that he was a retired truck driver.  At his 
February 2002 Board hearing the veteran stated that he quit 
working after over 31 years due to degenerative joint 
disease.  In other words, the veteran has attributed many of 
his work-related problems to his orthopedic difficulties.

In short, the Board finds that the majority of the veteran's 
symptoms fall within the 50 rating criteria and that few (if 
any) of his symptoms meet the 70 percent rating criteria.  
Simply put, the Board views the record as a whole as leading 
to the conclusion that the veteran's psychiatric disability 
picture falls within the criteria for a 50 percent rating for 
the full period of his initial claim, and the preponderance 
of the evidence is against entitlement to a rating of 70 
percent.  Moreover, there is not a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
provide a basis for assigning a rating higher than 50 percent 
at this time.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990); Fenderson.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  The Board notes that in 
exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's symptoms and disability level.  The record 
does not reflect a disability picture that is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability.  The Board does not find that the 
veteran's case outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
While the veteran was hospitalized twice for his PTSD, the 
veteran has been following a treatment course since that 
time.  Indeed, the purpose of the hospitalizations were to 
assess the veteran's disability for treatment purposes and it 
appears he has been following through with treatment.  In 
addition, while the veteran is not currently working it has 
been reflected in the medical records that he retired after 
working over 30 years and that the reason largely stemmed 
from his orthopedic disabilities.  Referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996). 

ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



		
	STEVEN L. COHN	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

